Case: 17-20419      Document: 00514395748         Page: 1    Date Filed: 03/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 17-20419
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                   Summary Calendar                             FILED
                                                                          March 21, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff—Appellee

v.

JESUS ARRIAGA-RAMOS, also known as Jesus Ramos Arriaga, also known
as Jesus Francisco Chavez-Ramos, also known as Jesus Arriaga,

                                                 Defendant—Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-513-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The    Federal     Public     Defender      appointed     to    represent            Jesus
Arriaga-Ramos has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Arriaga-Ramos has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the record



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20419    Document: 00514395748   Page: 2   Date Filed: 03/21/2018


                               No. 17-20419

reflected therein.   We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2